                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

DAVID ROBIN WHITMORE,                         )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )   Case No. CIV-18-1249-G
                                              )
FNU SIFFLETT et al.,                          )
                                              )
       Defendants.                            )

                                          ORDER

       This matter comes before the Court for review of the Report and Recommendation

(Doc. No. 37) issued by United States Magistrate Judge Suzanne Mitchell pursuant to 28

U.S.C. § 636(b)(1)(B) and (C). Plaintiff, a pre-trial detainee, brought this action under 42

U.S.C. § 1983, alleging various violations of his constitutional rights.

       Judge Mitchell recommends that this action be dismissed for failure to prosecute.

See R&R at 3. Judge Mitchell expressly informed Plaintiff of his right to object to the

Report and Recommendation and the consequences of failing to do so. See id. at 4.

Plaintiff has not filed a written objection to the Report and Recommendation within the

allotted time period, nor has he requested additional time to object. Finding that Plaintiff

has waived further review of all issues addressed in the Report and Recommendation, see

Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991), the Court ADOPTS the Report

and Recommendation in its entirety, as though fully set forth herein.

       It is therefore ORDERED that the Report and Recommendation (Doc. No. 37) is

ADOPTED, and the Amended Complaint (Doc. No. 6) is DISMISSED without prejudice
to refiling. A separate judgment shall be entered.

       IT IS SO ORDERED this 3rd day of March, 2020.




                                            2
